In a negligence action to recover damages for personal injuries sustained by plaintiff Rae Haber and for loss of services and medical expenses incurred by her husband, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated September 26, 1972, which denied their renewed motion for a trial preference pursuant to CPLR 3403. Order reversed, and renewed motion granted, with $20 costs and disbursements. Plaintiff Rae Haber is now 73 years of age and the unrefuted medical proof indicates “ with a reasonable degree of medical certainty” that she is unlikely to survive the normal delay to be expected before this type of action reaches trial. Under these circumstances, it was an improvident exercise of discretion to deny the motion. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur. 12 Max v. First Westchester National Bank